                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

                                                    )
 UNITED STATES OF AMERICA                           )
                                                    )
            v.                                      ) Criminal No. 1:19-cr-10117-IT
                                                    )
 ROBERT FLAXMAN                                     )
                                                    )
                         Defendant.                 )
                                                    )

   ASSENTED-TO MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF THE
            SENTENCING MEMORANDUM AND CERTAIN EXHIBITS

            Pursuant to Local Rule 7.2 for the U.S. District Court for the District of Massachusetts,

 Robert Flaxman respectfully moves for permission to file under seal portions of his Sentencing

 Memorandum and certain supporting exhibits. Counsel for the government has informed

 undersigned counsel that it assents to this motion.

            These documents contain highly sensitive information, including private medical

 information, confidential business information, and sensitive personal information concerning

 Mr. Flaxman, his ex-wife, his two children, and a limited number of people who have submitted

 letters in support of Mr. Flaxman. Mr. Flaxman requests that this information remain sealed

 until further order of the Court.

            Local Rule 7.2 permits a party to file a motion to seal or impound certain materials. If

 the moving party files a statement supported by good cause, the Court may seal the material until

 further order. See Local Rule 7.2(a). In evaluating whether to seal judicial records, courts weigh

 the public's presumptive right of access to judicial records with any "[i]mportant countervailing

 interests" that can "overwhelm the usual presumption and defeat access." See United States. v.




09011-00001/11121464.1
 Kravetz, 706 F.3d 47, 59 (1st Cir. 2013) (quoting Siedle v. Putnam Invs., Inc., 147 F.3d 7, 10 (1st

 Cir. 1998)).

            The privacy rights of defendants and third parties constitute significant countervailing

 interests that can overcome the presumption of access. Id. at 62 (citing FTC v. Standard Fin.

 Mgmt. Corp., 830 F.2d 404, 411 (1st Cir. 1987)); In re Boston Herald, Inc., 321 F.3d 174, 190 (1st

 Cir. 2003). Courts analyzing whether privacy interests overcome the presumption of access

 "consider the degree to which the subject matter is traditionally considered private rather than

 public." Id. If the information at issue implicates traditionally private subjects, such as "family

 affairs, illnesses, embarrassing conduct with no public ramifications," and similar conduct, privacy

 interests will "weigh more heavily against access." Id. (quoting United States v. Amodeo, 71 F.3d

 1044, 1051 (2d Cir. 1995)).

            Medical information is "universally assumed to be private, not public." Id. at 63 (quoting

 In re Boston Herald, 321 F.3d at 190); see also United States v. Kravetz, 948 F. Supp. 2d 89, 93

 (D. Mass. 2013) (ordering portions of defendant's sentencing memorandum and attached letters

 discussing the defendant's and third parties' medical history redacted). The proposed information

 to be sealed here represents specific instances where the privacy interests of Mr. Flaxman and

 third parties in their medical histories clearly outweigh the presumption of public access.

            Similarly, third-party privacy interests are "a venerable common law exception to the

 presumption of access" that "weigh heavily in a court's balancing equation." Kravetz, 706 F.3d at

 62 (quoting Amodeo, 71 F.3d at 1050-51). Out of the many letters Mr. Flaxman is submitting

 that are being publicly filed, certain of Mr. Flaxman friends, family members and former

 associates submitted letters of support to the Court containing sensitive information about

 themselves or others. As these letters involve information "traditionally considered private," the




                                                    2


09011-00001/11121464.1
 privacy rights of these third parties strongly favor sealing. Id.; cf. FED. R. CRIM. P. 49.1(a)

 (reflecting concern for privacy by requiring redaction of certain information such as minors' names

 in criminal filings). Disclosure of this information would gravely harm the privacy interests of

 third parties by making public deeply personal information regarding their health and families.

                                           CONCLUSION

            The documents that Mr. Flaxman moves to seal or redact include highly sensitive

 information that, if disclosed, would cause severe injury to the privacy interests of Mr. Flaxman

 and third parties. WHEREFORE, Mr. Flaxman respectfully requests that the Court grant its

 motion to file under seal portions of his Sentencing Memorandum and supporting exhibits.

Dated: May 8, 2019                             Respectfully submitted,


                                                 ROBERT FLAXMAN

                                              /s/ William Weinreb
                                              William D. Weinreb (BBO No. 557826)
                                              Michael Packard (BBO No. 676934)
                                              Quinn, Emanuel, Urquhart & Sullivan
                                              111 Huntington Ave
                                              Boston MA 02219



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on counsel for the Government on
October 9, 2019.

                                              /s/ William Weinreb
                                              William D. Weinreb




                                                   3
09011-00001/11121464.1
09011-00001/11121464.1
